DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted in the previous office action (2-16-2022). All of the previous 112 rejections, and drawings objections have been withdrawn.
Applicant's arguments filed (7-18-2022) have been fully considered but they are not persuasive.
Applicant argues…
It is considered as not obvious to make a synergistic use of the (separate) supply conveying section of the manual operable mould area for conveying and for buffering exclusively the manually assembled moulds. It is furthermore not obvious to integrate such an arrangement in an automated circuit with an automated filling unit and not a manual filing unit.
Applicant respectfully submits that these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight. 
Applicant’s arguments directed to newly amended features
Applicant further argues that none of the other applied references make up for the deficiency of Schlüsselbaueret as modified. 
This is not found to be persuasive because…
As noted in the previous office action (2-16-2022), Schlüsselbaueret as modifieddiscloses that the mold assembly/disassembly unit can operate in automatic or manual mode to disassemble and/or reassemble a mold during a construction block manufacturing process, ([0054], Davies), Schlüsselbaueret as modified adding that as shown in (Fig. 1) at 40, the mixture is introduced into a compactable mold. For example, the mixture can be poured by hand or by machine into the mold. ([0060], Davies)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive. Therefore, a rejection on a new ground(s) of rejection is made in view of Schlüsselbaueret al. (US-2015/0,246,460, hereinafter Schlüsselbaueret), of Davies et al. (US-2008/0,156,963, hereinafter Davies) and in further view of Jani Eilola (US-2015/0,314,480, hereinafter Eilola)
This is unpersuasive because as explained above there was not found to be deficiency in Schlüsselbaueret as modified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-5, 7-12, 14-18, 20-23 & 25 are rejected under 35 U.S.C. 103 as being
unpatentable over Schlüsselbaueret al. (US-2015/0,246,460, hereinafter
Schlüsselbaueret), of Davies et al. (US-2008/0,156,963, hereinafter
Davies) and in further view of Jani Eilola (US-2015/0,314,480, hereinafter Eilola)Regarding claim 1, 	
A system for producing concrete products by casting moulds assembled from corresponding outer and inner moulds, the system comprising an automated, program-controlled, circulation system comprising: 
a hardening area configured to store concrete products hardening in a respective casting mould; 
an automated manufacturing area comprising a plurality of automated manufacturing devices; 
a manual assembly area arranged in parallel to the automated manufacturing area and including a manually operable mould assembly unit; and 
a conveying unit comprising automated circulation conveyor sections configured to convey the casting moulds or the outer and inner moulds of the casting moulds from the hardening area to the automated manufacturing area, between the respective manufacturing units in the automated manufacturing area, and from the automated manufacturing area into the hardening area; 
wherein the automated manufacturing area of the circulation system comprises: 
an automated cleaning unit configured to automatically clean the outer and inner moulds of a casting mould positioned at the automated cleaning unit, after being demoulded in a demoulding unit; 
an automated mould assembly unit configured to assemble a casting mould from corresponding outer and inner moulds that have been cleaned in the automated cleaning unit, and 
an automated filling unit configured to fill one or more assembled casting moulds with concrete; and 
a transfer unit that is program-controlled and configured to automatically transfer casting moulds supplied by a supply conveying section from the manually operable module assembly unit and casting moulds supplied by a circulation conveying section that is separate from3126035-0007US01/6045854.1Application No. 15/999,342Attorney Docket No. 126035-0007US01 the supply conveying section, from the automated module assembly unit to one or more filling stations of the automated filling unit
wherein the manually operable mould assembly unit comprises at least one mould assembly station configured to facilitate manually assisted assembly of a casting mould from corresponding outer and inner moulds, 
wherein the conveying unit comprises a supply conveying section configured to supply a casting mould assembled in the manually operable mould assembly unit to the automated circulation system, and 
wherein the supply conveying section is configured as a buffer to intermediately store casting moulds of the manual assembly area between the manual assembly area and the automated filling unit.
First Author teaches the following:
([0021]) teaches that the system comprises a curing zone for storing a plurality of filled casting molds.
& d.) ([0081]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. It is understood that a conveyor system and transportation system can be duplicated to convey parts for one zone or area to another zone or area, expecting the same result of being able to transfer an article from one area or zone to the other. Consequently, citing the case law for the duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that unexpected result is produced. Schlüsselbaueret discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conveyor system or transport device, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the conveyor system or transportation device for the purpose of being able to transfer an article from one area or zone to the other. Additionally, ([0054]) teaches that that a conveyor system and/or a transportation device between various points in the manufacturing cycle can be provided, noting that additional fabrication stations can be provided sequentially or preferably in parallel (e.g. also by bypassing other regular fabrication stations), including optional manual machining stations where the special product to be manually machined can be taken temporarily from the fully automatic circulation cycle. Thus, a conveyor system and/or a transportation device between the additional fabrication stations is understood to be within the art. Accordingly, the interaction between manual activities and conveying means is also disclosed.
& i.) ([0078]) teaches that a mold assembly station 5 is established for assembling a casting mold from an outer mold and a mold core. Is found to be parallel to the filling station 6, which is established for filling an assembled casting mold with concrete. Noting, ([0045]) teaches the use of at least one mold assembly station. Highlighting, that this is best shown in (Fig. 7). 
([0078]) teaches that a first and second demolding station followed by a mold core cleaning station 3 is established for cleaning a mold core positioned at the mold core cleaning station 3. An outer mold cleaning station 4 is established for cleaning an outer mold positioned at the cuter mold cleaning station 4.
([0009]) teaches that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core and at least one filling station for filling an assembled casting mold with concrete.
([0078]) teaches a filling station 6 is established for fling an assembled casting mold with concrete.
([0054]) teaches that that a conveyor system and/or a transportation device between various points in the manufacturing cycle can be provided. ([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 h in the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport device 30 is adapted to receive a casting mold stored in curing zone Band transport it to the mold feeding position Pl and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement. Highlighting, as depicted in (Fig. 1 & Fig. 7), the transportation device moves the moulds supplied by the mold assembly unit to a filling stations via the conveyor system in a cyclic loop. ([0040]) teaches that the system comprises a control device that is is preferably adapted to cottro1 the transport device. As such, the transportation device is understood to be program-controlled to and programmed to facilitate the functionally of the system by being configured to transfer moulds as described. Additionally, the duplication of parts case law may be recited for implementing a plurality of transport devices utilized for transporting the moulds.
([0016]) teaches that system is capable of to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. Wherein it is understood once an assembled mold enters the filling station, it is part of the circulation cycle. Noting, {[0041]) teaches that outer molds and/or mold cores are conveyed to the respectively next fabrication stations of the circulation cycle after carrying out the respective operations at the fabrication stations.
Regarding Claim 1, at Schlüsselbaueret mentions that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core, ([0009]) and teaches including manual machining stations where the special product to be manually machined can be taken temporarily from the fully automatic circulation cycle, ([0053]). Schlüsselbaueret is silent on having a manually operable mould assembly unit specifically. in analogous art for techniques and tools for assembling and disassembling compactable molds and forming concrete building blocks, the system comprising a feed conveyor, mold assembly, filling and cleaning, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following: 
& i.) ([0092]) teaches that the mold assembly/disassembly unit, can operate in an automatic mode, in which all steps are automated, in a manual mode, or it can switch between different modes. In manual mode, manufacturing personnel can cause the mold assembly/disassembly unit to complete mold disassembly or assembly one step at a time. In one implementation, when manual mode is selected for assembly or disassembly of one mold, the mold assembly/disassembly unit can be switched to automatic, mode for subsequent molds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret. By utilizing a manual mold assembly station, as taught by Davies. Highlighting, implementation of a manual mold assembly station, allows for personnel to complete mold disassembly or assembly one step at a time, ([0092)).


Regarding Claim 1, Schlüsselbaueret as modified teaches the same as detailed above. Schlüsselbaueret as modified adding that rollers are not required. In one implementation, rollers are omitted and a conveyor belt is used, ([0104], Davies). Schlüsselbaueret as modified is silent on the supply conveying section being configured as a buffer to intermediately store casting moulds. In analogous art for a method and apparatus for casting concrete products, in which the method for forming concrete products comprises fabricating the articles with a circulating line casting process that utilizes molds that are cured, Eilola suggests details regarding implementing a supply conveying section that is configured as a buffer to intermediately store casting moulds and in this regard Eilola teaches the following:
([0039]) teaches that once the concrete products in their molds are cured, the molds are moved out of the curing chamber 13, 13′ to workstations 14, 14′ and 15, 15′ for demoulding, where the mold sidewalls are removed from the mold table. Between the demoulding workstations 14, 14′ and 15, 15′ is arranged additional buffer place 16, 16′, which can alternatively also be used as an additional demoulding workstation. It should be noted that while no discrepancies are perceived to exist regarding the implementation of a buffer zone. However, it should be noted that the case law for the rearrangement of parts may be recited. See, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified. By utilizing a supply conveying section that is configured as a buffer to intermediately store casting moulds, as taught by Eilola. Highlighting, implementation of a supply conveying section that is configured as a buffer to intermediately store casting moulds provides a means for being used as an additional demoulding workstation.
Regarding claim 2, 	
Wherein the supply conveying section is configured to supply a casting mould assembled in the manually operable mould assembly unit to the automated circulation system upstream of the filling unit of the manufacturing area of the circulation system; or 
the supply conveying section is configured to supply a casting mould assembled in the manually operable mould assembly unit to a further filling unit and to supply it from the further filling unit to the hardening area of the automated circulation system.
Schlüsselbaueret teaches the following:
([0016]) teaches that system is capable of to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. Wherein it is understood once an assembled mold enters the filling station, it is part of the circulation cycle.
([0016]) teaches that system is capable of to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. Wherein it is understood once an assembled mold enters the filling station, it is part of the circulation cycle. ([0021]) teaches that the system comprises a curing zone for storing a plurality of filled casting molds and/or a transport device for transporting casting molds from the mold releasing position to the curing zone and from the curing zone to the mold feeding position. ([0022]) teaches that filled casting molds can be stored for curing after being filled at the filling station or before demolding the cured concrete product at the demolding stations in the production cycle and can be transported from the transport device between the storage position in the curing zone and the mold releasing position or the mold feeding position of the fabrication zone. Noting, ([0041]) teaches that outer molds and/or mold cores are conveyed to the respectively next fabrication stations of the circulation cycle after carrying out the respective operations at the fabrication stations.
Regarding claim 3, 	
Wherein a further conveying section is configured to supply a casting mould from the hardening area of the automated circulation system to the manual assembly area.
Schlüsselbaueret teaches the following:
([0016]) teaches that along with the fabrication zone with the fully automated fabrication stations a zone is created where filled casting molds can be stored for curing after being filled at the filling station or before demolding the cured concrete product at the demolding stations in the production cycle. It should be noted that that the transportation of molds from one zone or area to another zone or area via a conveying means is known in the art. It is understood that conveying means could be rearranged in any manner that allowed for transportation to and from various zone. Consequently, the case law for the rearrangement of parts could he applied if needed regarding the transportation of the mold to and from various zones or areas.
Regarding Claim 3, at Schlüsselbaueret mentions that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core, ([0009]). Schlüsselbaueret is silent on a manually operable mould assembly unit. In analogous art as applied above, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0093]) teaches that although mold assembly and disassembly are described herein as being performed by a single mold assembly/disassembly unit, mold assembly and disassembly can be performed by more than one unit (e.g., a disassembly unit and an assembly unit) or by units that are not specifically limited in function to assembly and disassembly of molds. Noting, an equivalence has been made between utilizing a single assembly and disassembly unit or an individual assembly and disassembly units. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret. By utilizing a single mold assembly/disassembly unit as done in Davies, due to the fact it would amount to nothing more than a use of a known equivalent for individual mold assembly and disassembly units, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Davies. Accordingly, the application a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the case law associated with KSR to be recited, ''A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 4, 	
Wherein the supply conveying section is set up to supply a casting mould assembled in the manually operable mould assembly unit to the automated circulation system in an automated, program-controlled manner.
Regarding Claim 4, Schlüsselbaueret teaches that the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. Furthermore, the control device is preferably adapted to control the transport device. ([0040]). Schlüsselbaueret is silent on manually operation. In analogous art as applied above, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0054]) teaches that techniques and tools for disassembling a mold (e.g., to release a block from the mold) and for subsequently reassembling the mold (e.g., to prepare it for re-use) also are described. For example, a mold assembly/disassembly unit is controlled by a programmable controller to assemble or disassemble a mold (e.g., a compactable mold for forming lightweight concrete blocks). Automatic, operation can be suspended at any point during mold assembly or disassembly and completed by hand or by operating the mold assembly/disassembly unit in individual steps through the controller.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 5, 	
Wherein the automated manufacturing area of the circulation system comprises: 4 126035-0007US01/6045854.1Application No. 15/999,342Attorney Docket No. 126035-0007US01
 An automated demoulding area configured to demould a casting mould arriving from the hardening area and for removal of a hardened concrete product.
Schlüsselbaueret teaches the following:
([0016]) teaches that along with the fabrication zone with the fully automated fabrication stations a zone is created where filled casting molds can be stored for curing after being filled at the filling station or before demolding the cured concrete product at the demolding stations in the production cycle.
Regarding claim 7, 	
Wherein the transfer unit is configured to transfer casting moulds supplied by a feed conveying section and casting moulds supplied by the circulation conveying section to one or more filling stations of the automated filling unit in an automated, program-controlled manner.
Schlüsselbaueret teaches the following:
([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 bin the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport device 30 is adapted to receive a casting mold stored in curing zone Band transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement. ([0040]) teaches that according to a preferred aspect of the present Invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. Highlighting, as depicted in (Fig. 1 & Fig. 7), the transportation device moves the moulds supplied by the mold assembly unit to a filling station via the conveyor system in a cyclic loop. ([0040]) teaches that the system comprises a control device that is preferably adapted to control the transport device. As such, the transportation device is understood to be program-controlled and programmed to facilitate the functionality of the system by being configured to transfer moulds as described. 
Regarding claim 8, 	
Wherein the transfer unit comprises a deflector system configured to facilitate controllable combination of the supply conveying section arriving from the manually operable mould assembly unit and the circulation conveying section arriving from the automated mould assembly unit upstream of the automated filling unit.
Schlüsselbaueret teaches the following:
([0071]) teaches that the system depicted in (Fig, 5) for producing tubular concrete products in a casting method comprises a fabrication zone A having a plurality of fully automated fabrication stations 1 to 6 and a mold conveyor 20 with the mold conveying sections 20 o and 20 b, which for respective production lines which are carried out in parallel with respect to production technology extend between the fabrication. ([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another. Noting, that not explicitly expressed as a deflection system, the arrangement portrayed in (Fig. 2) comprises two respective production lines, where the control device acts as a deflector system that dictates which production line would be utilized. Noting the dual production line arrangement depicted in (Fig. 2) could be expanded further via the duplication of parts to include additional production lines. Additionally, ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle times.
Regarding claim 9 & 10, 	
Wherein the transfer unit comprises a transport unit configured to accommodate a supplied casting mould from the supply conveying section arriving from the manually operable mould assembly unit and also to accommodate a supplied casting mould from the circulation conveying section arriving from the automated mould assembly unit, and to transfer an accommodated casting mould to the automated filling unit or to one or more of the circulation conveying sections that supply the automated filling unit.
Wherein the transport unit comprises a manipulator and a program-controlled robot crane.
Schlüsselbaueret teaches the following:
([(0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. ([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 bin the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport, device 30 is adapted to receive a casting mold stored in curing zone Band transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding
Regarding claim 11,
Wherein the transfer unit comprises a movable slide table configured to accommodate a supplied casting mould from the supply conveying section arriving from the manually operable mould assembly unit and also a supplied casting mould from the circulation conveying section arriving from the automated mould 5 126035-0007US01/6045854.1Application No. 15/999,342Attorney Docket No. 126035-0007US01assembly unit, and 
to transfer an accommodated casting mould to the automated filling unit or to one or more of the circulation conveying sections that supplies the automated filling unit. 
Schlüsselbaueret teaches the following:
([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. ([(0040]) teaches that the control device is preferably adapted to control the transport device. ( [0077]} teaches that the transport device 30 comprises by way of example a gripping device. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement.
Regarding Claim 11, Schlüsselbaueret teaching a production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station. Schlüsselbaueret is silent on details regarding the mold assembly unit, in particular the transfer unit. In analogous art as applied above, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0010]) teaches that the system includes a mold feed conveyor, and a table for receiving the compactable lightweight concrete block mold from the mold feed conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret. By utilizing a table for receiving the compactable lightweight concrete block mold from the conveying unit, as taught by Davies. Highlighting, implementation of a table for receiving the compactable lightweight concrete block mold from the conveying unit, allows for tilting and leveling the surface which the mold is received on from the conveying unit, ([0110] & [0114]).
Regarding claim 12 & 14-15,
Wherein the transfer unit is configured to remove a casting mould filled in the automated filling unit and to supply it to a release unit for releasing the filled casting mould into the hardening area.
Wherein the release unit comprises a manipulator or a robot crane, configured to transfer one casting mould and/or a group of two or more casting moulds into the hardening area or to a conveying section of the conveying unit that leads to the hardening area.
Wherein the release unit comprises a program-controlled, automated fitting device configured to fit a muff on a filled casting mould.
Schlüsselbaueret teaches the following:
([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 bin the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c and to transport received casting molds in the area of curing zone B. in particular, the transport device 30 is adapted to receive a casting mold stored in curing zone Band transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([00124]) teaches that the transport device 30 can be made as a robot crane. Recalling, that the transportation device was already noted to act as applicants transfer unit. However, the duplication of parts can be applied, for a second unit that operates in a similar manner for transporting molding units from one location to another. Consequently, the case law for the duplication of parts, may be recited as was done above in Claim 1 (b & c). Schlüsselbaueret discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conveyor system or transport device, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the conveyor system or transportation device for the purpose of being able to transfer an article from one area or zone to the other, ([0054]).
Regarding claim 16,
Wherein the filling unit comprises a multitude of automated filling stations configured to conduct parallel filling of multiple casting moulds with concrete in the filling unit.
Schlüsselbaueret teaches the following:
([0009]) teaches that the system comprises at least one filling station for filling an assembled casting mold with concrete. ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle times.
Regarding claim 17,
Further comprising a control unit for programmed control of the manufacturing units of the automated manufacturing area of the circulation system and the conveying unit.
Schlüsselbaueret teaches the following:
([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30, Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another.
Regarding claim 18,
Wherein the control unit is configured to store an appropriate filling time for each concrete product or for each assembled casting mould, and to control the supply of casting moulds to multitude of automated filling 6 126035-0007US01/6045854.1Application No. 15/999,342Attorney Docket No. 126035-0007US01 stations for parallel filling of multiple casting moulds with concrete at the filling unit depending on corresponding filling times stored for the casting moulds.
Schlüsselbaueret teaches the following: 
([0045]) teaches that the system comprises a memory unit that can store a filling time for each casting mold to determine the curing time by means of the filling time to determine whether a concrete product is cured and can be supplied with the casting mold to the mold feeding position again.
Regarding claim 20,
Further comprising a circulation conveying section that supplies from the automated mould assembly unit is configured to accommodate two or more of the casting moulds arriving from the automated mould assembly unit in order to intermediately store accommodated casting moulds prior to supply to the automated filling unit in such a way that the circulation conveying section that supplies from the automated mould assembly unit has a first buffer area.
Schlüsselbaueret teaches the following:

    PNG
    media_image1.png
    164
    334
    media_image1.png
    Greyscale
([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. Wherein the buffer area between the assembly station 5 and the filling station 6 is depicted in (Fig. 3) and inscribed in a box below.  ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle time. Wherein the j buffer zone is considered a fabrication station. Noting, that. (Fig, 1} also depicts the buffer area, this area is depicted to only fit a single honeycomb (possibly two) based of the length and size ratio portrayed. However, the case law for change of size can be applied, In re Rinehart, 531 F.2d 1048, 189 USPQ143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Schlüsselbaueret discloses the claimed invention except for the size of the circulation conveying section and its buffer zone. It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the size of the circulation conveying section and its buffer zone, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of circulation conveying section and its buffer zone to be longer in order to optimize the lengths of cycle and/or cycle times, ([0052]).
Regarding claim 21,
Wherein the supply conveying section that supplies from the manually operable mould assembly unit is configured to accommodate two or more casting moulds arriving from the manually operable mould assembly unit in order to intermediately store accommodated casting moulds prior to introduction into the circulation system or prior to supply to the automated filling unit, in such a way that the supply conveying section that supplies from the manually operable mould assembly unit has a second buffer area.
Schlüsselbaueret teaches the following:

    PNG
    media_image2.png
    204
    291
    media_image2.png
    Greyscale
([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. ([0009]) teaches the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core. Wherein the second buffer area between the assembly station 5 and the filling station 6 is depicted in (Fig. 2) and inscribed in a box below. ([0052]) teaches that is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel, fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle time. Wherein the buffer zone is considered a fabrication station. Noting, that (Fig. 1) also depicts the buffer area, this area is depicted to only fit a single honeycomb (possibly two) based of the length and size ratio portrayed. However, the case law for change of size can be applied. In re Rinehart, 531 F.2d 1048,189 USPQ 143 (CCPA 1976) mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Schlüsselbaueret discloses the claimed invention except for the size of the circulation conveying section and its buffer zone. It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the size of the circulation conveying section and its buffer zone, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of circulation conveying section and its buffer zone to be longer in order to optimize the lengths of cycle and/or cycle times, ([0052]).
Regarding claim 22-23,
Further comprising a control unit of the system or a control unit of the automated transfer unit is configured to control the transfer unit and, for the control of the transfer unit, is configured to decide under program control whether a next free filling station of the filling unit should be occupied by a casting mould arriving from the manually operable mould assembly unit or by a casting mould arriving from the automated mould assembly unit.
Wherein a decision as to whether a next free filling station of the filling unit should be occupied by a casting mould arriving from the manually operable mould assembly unit or by a casting mould arriving from the automated mould assembly unit is made on a basis of one or more criteria.
Schlüsselbaueret teaches the following:
([0040]) teaches that, a preferred aspect of the present invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. Furthermore, the control device is preferably adapted to control the transport device. ([0041]) teaches that the advantage is that all fabrication stations and the mold conveyor can be controlled by means of a common control device in coordinate fashion and in conformity with one another. Here, the control device is preferably adapted to control the fabrication stations in such a way that the operations are simultaneously executed at the fabrication stations and to preferably control the conveyor in such a way that depending on a length of cycle casting molds, outer molds and/or mold cores are conveyed to the respectively next fabrication stations of the circulation cycle after carrying out the respective operations at the fabrication stations. Wherein it is understood the control can be programed to optimize the fabrication process such that all stations communicate and facilitate the production of concreate products. ([0045]) teaches that the memory unit can store a filling time for each casting mold. Noting ([0025]) simultaneously using casting molds of different mold sizes in the circulation cycle. ([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can he controlled in harmony with one another. Noting, that it is understood that choices based of criteria, such as the current, mold size being processed impacts the filing time executed.
Regarding claim 25,
Further comprising an automated demoulding unit comprising a grab configured to remove a muff from a casting mould and/or 
a grab configured to removing a hardened concrete product from the casting mould.
Schlüsselbaueret teaches the following:
Noting that this limitation is considered optional if (b) is satisfied.
([0009]) teaches that the fabrication zone has at least one demolding station for removing an outer mold from a casting mold positioned at the demolding station and for removing a cured tubular concrete product from a mold core positioned at the demolding station, ([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c. Noting, that the transportation device was already noted to act as applicants transfer unit. However, the duplication of parts can be applied for a second unit that operates in a similar manner for transporting molding units from one location to another. Consequently, citing the case law for the duplication of parts. In re Harza, 21A F.2d 669, 124 USPQ378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Schlüsselbaueret discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the transport device, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the transport device for the purpose of or transporting molding units from one location to another. 
Regarding Claim 25, Schlüsselbaueret as modified teaching the same as mentioned. Schlüsselbaueret is silent on moving a harden concrete object. In analogous art for the production of a concrete block that utilizes, a conveying device, a filling station, and other manufacturing stations, Eilola gives details regarding the crane mechanism, and in this regard Eilola teaches the following:
([0039]) teaches that once the concrete products in their molds are cured, the molds are moved out of the curing chamber 13, 13' to workstations 14, 14' and 15, 15' for demoulding, where the mold sidewalls are removed from the mold table. Between the demoulding workstations 14, 14' and 15, 15' is arranged additional buffer place 16, 16’, which can alternatively also be used as an additional demoulding workstation, in the last phase the cured concrete products are removed from the mold table in workstation 17, 17', which is implemented by tilting the mold table, fixing lifting hooks to lifting lugs located in the products and lifting the concrete products with a crane from the workstations to a separate removal carriages 23, 23’, the tracks of which are shown in the figure extending from the circulating line casting process lines, and moved to storage. When the cast, concrete product is moved from the mold table, the mold table is moved to the workstation 5, 5' for cleaning and for a new casting process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified above. By implementing a crane for moving a harden concrete product, as taught by Eilola. Due to the fact it would amount to nothing more than a use of a known moving mechanism for harden concrete products, implemented for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Eilola. here a crane for moving the harden concrete product, provides a known means for lifting concrete products with a crane from the workstations to separate removal carriages for further transportation and storage, ([0039]). Accordingly, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the case law related to KSR to be recited, ''A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.'' KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
B.) Claim(s) 13 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret in view of Davies, in view of Eilola and in further view of Walter Sticht (US-4,492,297, hereinafter Sticht)
Regarding claim 13,
Wherein the release unit comprises an intermediate storage area for intermediate storage of filled casting moulds before release into the hardening area.
Regarding Claim 13, Schlüsselbaueret teaches on ([0021]} that the system comprises a curing zone for storing a plurality of filled casting molds. ([0027]} notes that within the curing zone there exists subzones. With ([0050]) teaching that the conveying steps are preferably carried out from a fabrication station to the next fabrication station or to an intermediate position between two fabrication stations at the same time, wherein in addition to the above-mentioned fabrication stations further optional fabrication stations can be added to the system. Schlüsselbaueret is silent on implementing an intermediate storage area. In analogous art for an assembly line that utilizes, a conveying device, a in line work stations, Sticht gives details regarding the arrangement of the assembly line, and in this regard Sticht teaches the following:
(Col. 8, lines 11-24) teaches that the above-described controllable arresting or retaining means for the workpieces or workpiece carriers are provided in the conveying path outside the processing areas, e.g., at predetermined waiting areas and may be used to define buffer zones or for other control operations, in that case, two stations in which a longer residence time of the workpieces is required may be provided. Rather than arranging such stations in parallel, as has been described above, they may be arranged in succession. In that case, some of the arriving workpieces are permitted to skip the first station and are processed in the second station, possibly after intermediate storage. These control operations may be assisted by the controllable barriers or retaining means. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified. By utilizing an intermediate storage area, as taught by Sticht. Highlighting, implementation of an intermediate storage area allows for arriving workpieces to skip a first station and to be processed in a latter second station, (Col. 8, lines 11-24).
Regarding claim 26,
A method of producing concrete products by casting moulds assembled from corresponding outer and inner moulds in a system according to claim 1, wherein the method comprises: 
automated assembly of a casting mould from corresponding outer and inner moulds cleaned, and 
automated filling of one or more assembled casting moulds with concrete; 8 126035-0007US01/6045854.1Application No. 15/999,342Attorney Docket No. 126035-0007US01 
wherein the method further comprises: 
program-controlled supplying of a casting mould assembled in the manually operable mould assembly unit to the automated circulation system by an automated supply conveying section, 
the program controlled supplying comprising: 
detecting whether a potential buffer zone occupation number corresponding to a number of casting moulds from an automated circulation cycle that are stored intermediately in a buffer area, exceeds a maximum buffer zone occupation number for a relevant time period; 
for a detection that the potential buffer zone occupation number exceeds the maximum buffer zone occupation number and a cycle mould is available, determining that a next free filling station is to be occupied by the cycle mould, and preventing a cycle stop while a manually assembled casting mould is not supplied to a filling area.
Schlüsselbaueret teaches the following:
& c.) ([0001]) teaches that the molds each have an upright outer mold and a mold core arranged in the upright outer mold. ([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. ([0009]) teaches e mold assembly station for assembling a casting mold from an cuter mold and a meld core.
([0009]) teaches that the fabrication zone comprises at least one filling station for filling an assembled casting mold with concrete.
([0040]) According to a preferred aspect of the present invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. ([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 8, the mold conveyor 20 and the transport device 30, Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another. Noting, that the control device would be programmed in a manner to operate the system to be optimized such that all automated station worked in unison to fabricate concreate block as the system is designed.
Regarding Claim 26, Schlüsselbaueret mentions that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core, ([0009]). Schlüsselbaueret is silent on the use of a manually operable mould assembly unit. In analogous art as applied above in claim 1, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0092]) teaches that the mold assembly/disassembly unit can operate in an automatic mode, in which all steps are automated, in a manual mode, or it can switch between different modes. In manual mode, manufacturing personnel can cause the mold assembly/disassembly unit to complete mold disassembly or assembly one step at a time. In one implementation, when manual mode is selected for assembly or disassembly of one mold, the mold assembly/disassembly unit can be switched to automatic mode for subsequent molds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret. By utilizing a manual mold assembly station, as taught by Davies. Highlighting, implementation of a manual mold assembly station, allows for personnel to complete mold disassembly or assembly one step at a time, ([0092)).
Regarding Claim 26, Schlüsselbaueret as modified teaches the same as stated above. Schlüsselbaueret as modified is silent on the means in which the buffer zone operates. In analogous art for an assembly line that comprises a succession of in-line modules arranged in series to constitute a conveying path, Sticht suggests details regarding means in which the buffer zone operates, and in this regard Sticht teaches the following:
& e.) (Col. 3, lines 57-61) teacf1es that different station cycle times can be compensated by buffer zones. This is a decisive advantage particularly in production lines which comprise a manual station. (Col. 7, lines 67-End & Col. 8, lines 1-24) teaches that for an accumulation of workpiece carriers in a succeeding station, the stop pins 46 may also be extended so that the area 30a then serves as a buffer area. The above-described controllable arresting or retaining means for the workpieces or workpiece carriers are provided in the conveying path outside the processing areas, e.g., at predetermined waiting areas and may be used to define buffer zones for other control operations. In that case, two station in which a longer residence time of the workpieces is required may be provided. Rather than arranging such station in parallel, as has been described, they may be arranged in succession. In that case, some of th arriving workpieces are permitted to skip the first station and are processed in the second station, possibly after intermediate storage. Highlighting, (Col. 4, lines 41-46) teaches that the residence times of the components or workpiece carries in each station can be controlled individually in dependence on the required processing time and from the central control. Accordingly, it is understood that the buffer zones are utilized to control the workflow of fabrication. Highlighting, that the central control in conjunction with the operation of stop pins to create buffer zones allows for determining if a next free station is to be occupied by a mould, and preventing a cycle stop while a mould is not supplied other to the free station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified. By utilizing a control system in conjunction with a buffer zone for deter111ini11g if a next free station is to be occupied by a mould, and preventing a cycle stop while a mould is not supplied otherwise to the free station, as taught by Sticht. Highlighting, implementation of utilizing a control system in conjunction with a buffer zone as described provides a means for arranging two fabrication stations in succession, instead of being parallel, (Col. 7, lines 67-End, Col. 8, lines 1-24).
Regarding claim 27,
A non-transitory computer-readable data storage medium, storing instructions executable in a data processing unit in such a way that the data processing unit executes program control of a system according to claim 1, the instructions comprising: 
automated assembly of a casting mould from corresponding outer and inner moulds cleaned automated filling of one or more assembled casting moulds with concrete; and 
program-controlled supplying of a casting mould assembled in the manually operable mould assembly unit to the automated circulation system by an automated supply conveying section, 
the program controlled supplying comprising: 
detecting whether a potential buffer zone occupation number corresponding to a number of casting moulds from an automated circulation cycle that are stored intermediately in a buffer area, exceeds a maximum buffer zone occupation number for a relevant time period; and 
for a detection that the potential buffer zone occupation number exceeds the maximum buffer zone occupation number and a cycle mould is available, determining that a next free filling station is to be occupied by the cycle mould, and preventing a cycle stop while a manually assembled casting mould is not supplied to a filling area.
Schlüsselbaueret teaches the following:
& ¢.} ([0001]) teaches that the molds each have an upright outer mold and a mold core arranged in the upright outer mold. ([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. ([0009]) teaches that the mold assembly station for assembling a casting mold from a cuter mold and a meld core. 
 ([0009]) teaches that the fabrication zone comprises at least one filling station for filling an assembled casting mold with concrete. 
([0040]) According to a preferred aspect of the present invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. ([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 8, the mold conveyor 20 and the transport device 30, Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another. Noting, that the control device would be programmed in a manner to operate the system to be optimized such that all automated station worked in unison to fabricate concreate block as the system is designed.
Regarding Claim 27, Schlüsselbaueret mentions that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core, ([0009]). Schlüsselbaueret is silent on the use of a manually operable mould assembly unit. In analogous art as applied above in claim 1, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following: 
([0092]) teaches that the mold assembly/disassembly unit can operate in an automatic mode, in which all steps are automated, in a manual mode, or it can switch between different modes. In manual mode, manufacturing personnel can cause the mold assembly/disassembly unit to complete mold disassembly or assembly one step at a time. In one implementation, when manual mode is selected for assembly or disassembly of one mold, the mold assembly/disassembly unit can be switched to automatic mode for subsequent molds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret. By utilizing a manual mold assembly station, as taught by Davies. Highlighting, implementation of a manual mold assembly station, allows for personnel to complete mold disassembly or assembly one step at a time, ([0092)). 
Regarding Claim 27, Schlüsselbaueret as modified teaches the same as stated above. Schlüsselbaueret as modified is silent on the means in which the buffer zone operates. In analogous art for an assembly line that comprises a succession inline module arranged in series to constitute a conveying path, Sticht suggests details regarding means in which the buffer zone operates, and in this regard Sticht teaches the following: 
& e.) (Col. 3, lines 57-61} teaches that different station cycle times can be compensated by buffer zones. This is a decisive advantage particularly in production lines which comprise a manual station. (Col. 7, lines 67-End & Col. 8, lines 1-24) teaches that for an accumulation of workpiece carriers in a succeeding station, the stop pins 46 may also be extended so that the area 30a then serves a5 a buffer area. The above-described controllable arresting or retaining means for the workpieces or workpiece carriers are provided in the conveying path outside the processing areas, e.g., at predetermined waiting areas and may be used to define buffer zones or for other control operations. In that case, two stations in which a longer residence time of the workpieces is required may be provided. Rather than arranging such stations in parallel, as has been described above, they may be arranged in succession. in that case, some of the arriving workpieces are permitted to skip the first station and are processed in the second station, possibly after intermediate storage. Highlighting, (Col. 4, lines 41-46) teaches that the residence times of the components or workpiece carriers in each station can be controlled individually in dependence on the required processing time and from the central control. Accordingly, it is understood that the buffer zones are utilized to control the workflow of fabrication. Highlighting, that the central control in conjunction with the operation of stop pins to create buffer zones allows for determining if a next free station is to be occupied by a mould, and preventing a cycle stop while a mould is not supplied otherwise to the free station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified. By utilizing a control system in conjunction with a buffer zone for determining if a next free station is to be occupied by a mould, and preventing a cycle stop while a mould is not supplied otherwise ta the free station, as taught by Sticht. Highlighting, implementation of utilizing a control system in conjunction with a buffer zone as described provides a means for arranging two fabrication stations in succession, instead of being parallel, (Col. 7, lines 67-End & Col. 8, lines 1-24).C.) Claim(s) 19 & 24, are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret, in view of Davies as applied to claims 17 and 23 respectively, in view of Eilola, and in further view of Jee Lim (US- 2013/0,330,435, hereinafter Lim)
Regarding claim 19,
Wherein the control unit is configured to store an appropriate concrete formulation for each concrete product or for each assembled casting mould, and to control the filling of a casting mould at an automated filling station depending on a corresponding concrete formulation stored.
Regarding Claim 19, Schlüsselbaueret as modified teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another, ([0086]). Schlüsselbaueret as modified is silent on details regarding the control unit. In analogous art for the production of a concrete block that utilizes, a conveying device, a filling station, and other manufacturing stations, Lim gives details regarding the control unit mold, and in this regard Lim teaches the following:
([0051]) teaches that the main control system comprises a processor and a memory to store and execute instructions for controlling and monitoring the entire mobile production system 100 including all of the manufacturing stations, as well as to relay collected data and/or generated data to a main server via a wireless or other network connection. The main control system may provide commands to each manufacturing station to produce a particular type of the composite cement panel (i.e. product recipe) selected by a user. Main control panel 140 and sub-control panel 141 are connected to the main control system and provide a user interface for controlling and monitoring all manufacturing processes in mobile production system 100. A front view of an embodiment of main control panel 140 is illustrated in FIG. 14. The main control system allows a user to select a product recipe and settings for different models of composite cement panels through touchscreen 142. An example of the setup screen for a particular product model is illustrated in FIG. 15. The user may input selections using a touchscreen 142 affixed to main control panel 140 or other like device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified above. By utilizing a control device that allows for controlling and programming based off the production recipe implemented, as taught by Lim. Highlighting, implementation of a control device that allows for controlling and programming based off the production recipe implemented allows for adjusting the parameters for each station for different types of product recipes without departing from this invention, ([0044]).
Regarding claim 24,
Wherein the criteria comprises: 
a criterion of whether a next casting mould arriving from the automated mould assembly unit is a last casting mould of a package series to be filled in succession, 
a criterion of whether a calculated time until a next-but-one filling station of the filling unit becomes free exceeds a predetermined buffer time, 
a criterion of whether a calculated introduction frequency of manually assembled casting moulds introduced into an automated circulation cycle exceeds a limit, 
a criterion of whether an instantaneous buffer zone occupation of a buffer area of the automated circulation exceeds a limit, and/or a 
criterion of whether a calculated function of the buffer zone occupation of a buffer area of the automated circulation cycle as a function of time over of a predetermined period of time exceeds a limit
Schlüsselbaueret teaches the following:
& c,) Highlighting, that only one of the criterions is required (see claim 23).
, d.) & e.) ([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. Wherein a the buffer area between the assembly station 5 and the filling station 6 is depicted in (Fig, 3) and inscribed in a box below, ([0052]} teaches that it is advantageously conceivable to provide one or more of
Regarding Claim 24, Schlüsselbaueret as modified teaches the as mentioned. Schlüsselbaueret as modified is silent on details regarding the control unit. In analogous art as applied above in claim 19. Lim gives details regarding the mold control unit, and in this regard Lim teaches the following:
, d.) & e.) ([0041]) teaches that in some particular embodiments, sensor 218 transmits a signal to the main control system to trigger an alarm if casting tray 202 is not detected in a predetermined amount of time to indicate jammed or missing tray along conveyor module 201. ([0046]) teaches that Sensors 501 are affixed to loading unit 502 to detect the foam board level to ensure a minimum number of foam boards 504 are available in loading unit 502. For example, an alarm signal is generated if the presence of less than 5 pieces of foam boards 504 in loading unit 502 is detected by sensors 501. Wherein the loading unit acts as a buffer zone to ensure an appropriate amount of materials are to be feed into the assembly line is present. Noting, that if the occupation falls below a certain point the alarm is triggered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret as modified. By utilizing a control device that allows for controlling and programming based off the time and number of elements found in a buffer zone, as taught by Lim. Highlighting, implementation of a control device that allows for controlling and programming based off the time and amount of elements found in a buffer zone allows for trigger an alarm if a component is not detected in a predetermined amount of time or an amount of component fails below a certain threshold, ([0041]).
                                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nussbaumer et al. (AT-506,747) – teaches in the (Abstract) a that the invention relates to a method for producing precast concrete elements, in which the production of the components takes place on pallet forms, wherein the pallet forms successively through several stations of a production line in particular circulating and the advance of the pallet forms from one to the next station in dependence of a predetermined maximum time per working cycle, in particular synchronously, takes place.
Nussbaumer et al. (US-9,383,747) – teaches in the (Abstract) a production installation for the automated manufacture of parts, particularly a pallet circulating installation for the manufacture of reinforced concrete elements and/or an installation for manufacturing reinforcement elements, includes an electronic control computer which is connected to sensors and control elements in the production installation and controls the production sequence
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741